Filed 4/29/22 In re Z.T. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    In re Z.T. et al.,
            Persons Coming Under the
            Juvenile Court Law.


    CONTRA COSTA COUNTY
    CHILDREN AND FAMILY
    SERVICES BUREAU,                                                    A163190
            Plaintiff and Respondent,
                                                                        (Contra Costa County Super. Ct.
    v.                                                                   Nos. J21-00028, J21-00029,
    C.T.,                                                                J21-00030)

            Defendant and Appellant.


            C.T. (Father) appeals from juvenile court orders finding jurisdiction
over his three minor children under Welfare and Institutions Code section
300, subdivision (b)(1) (“section 300(b)(1)”)1 and disposition orders requiring
he engage in family maintenance services. Because the juvenile court
vacated the dependencies and dismissed his children’s dependency petitions
during the pendency of this appeal, we dismiss Father’s appeal as moot.



1    All statutory references are to the Welfare and Institutions Code unless
otherwise stated.

                                                               1
                 FACTUAL AND PROCEDURAL BACKGROUND
      On January 3, 2021, Father and C.V.T. (Mother) reportedly engaged in
a violent physical altercation in the presence of their three children in their
family home. The dispute began in the kitchen while Father was holding
their then one-year old son C. After the argument ended and Father left the
house, Mother called the police.
      According to the summary of the police report prepared by Contra
Costa County Children and Family Services Bureau (“CFS”), Mother told the
responding officer that Father, while holding C., punched the right side of her
face and pushed her, causing her to fall backwards into the dining table. To
defend herself, Mother began pushing, punching, and slapping Father. The
fight moved from the kitchen to the living room, where Father put C. down.
There, Father grabbed Mother, pulled her to the floor, and sat atop her
pinning her to the ground. He continued to slap and punch her, while she
scratched him in an effort to get free. Once Mother told Father she could not
breathe, he got off. C.’s older sisters—then 9-year old Z. and then 6-year old
J.—were sitting on the living room couch during the entire altercation.
Mother told the officer there have been “multiple incidents” but neither she
nor Father reported them.
      When the responding officer located Father, Father said that Mother
wished death on him and cornered him against the kitchen table. He
attempted to push her away and slapped her to defend himself. Mother
punched him while also hitting C. After they moved to the living room where
he put C. down, he grabbed her to prevent her from hitting him further and
they both fell to the floor. He pinned her down to prevent her from hitting
him, but she struck him 20 to 30 times with her fists and scratched him. He
released her once she agreed to calm down. Father stated that his daughters



                                        2
witnessed the incident, but he told them to go upstairs while he was
restraining Mother because he did not want them to see what was happening.
He told the officer there have been multiple unreported incidents in the past
where Mother hit him.
      Z. told the officer she and her sister were in the living room watching
television when she heard her parents arguing in the kitchen. She heard
something hit the dining table and later saw Mother leaning back against the
table while Father stood over her holding C. Z. saw Father swing and slap or
punch Mother’s face and also witnessed the two of them push and hit each
other. When they moved their fight into the living room, Father grabbed
Mother, pulled her to the floor, got on top of her, and punched and slapped
her repeatedly. J. told the officer that, from the living room, she heard her
parents arguing. In the living room, she saw Father slap Mother as he sat on
top of her but could provide no more details. Z. also reported seeing her
parents hit each other in the past.
      Father was arrested based on the officer’s belief that he had been the
“dominant/primary aggressor in the incident.” Mother did not press charges.
      The family was referred to CFS, which opened an investigation. On
January 6, 2021, a CFS social worker attempted to interview the children at
the house but Mother denied access, only allowing a glimpse of the children
from the front door. They were properly dressed and appeared to not have
any visible marks or injuries. Mother also refused to speak with the social
worker stating the children were safe and not at risk of harm or injury. That
same day, the social worker reached out by telephone to Father, who also
refused to discuss the alleged domestic violence and stated the allegations
were false. When the social worker reached out the following week, Mother
again declined to participate in an interview citing COVID concerns, and



                                       3
Father engaged in an extended conversation about the investigation process
but did not commit to an interview. When the social worker reached out to
Mother a third time, Mother declined the interview and reported that the
matter had been resolved and that she had sought forgiveness from God and
the children. When the social worker contacted Father a third time the same
day, he too indicated he would not cooperate and said he felt he was being
deceived. Accordingly, CFS was unable to interview the parents or children
regarding the alleged domestic violence altercation.
      On January 21, 2021, CFS filed three juvenile dependency petitions
against both parents pursuant to section 300(b)(1) for each of the children
based upon their exposure to domestic violence. In its detention/jurisdiction
report filed several days later, CFS expressed concern that Father and
Mother “minimize[d] the impact of repeated exposure to violence[,] increasing
concern for the children[’]s[] physical health and mental suffering due to
domestic violence in the home.” In CFS’s view, “there [was] a substantial
risk to the physical health of the children suffering several physical and
emotional damage” based on the “ongoing and active safety threats of
domestic violence likely to injure the children.” Without intervention, CFS
believed additional incidents of domestic violence would occur and place the
children at risk of harm. CFS requested juvenile court oversight given its
inability to interview and fully assess the safety of the children. In an effort
to prevent further trauma to the children, CFS did not ask to detain the
children from their parents’ custody but would reassess placement upon
completing a fuller evaluation. Even so, CFS recommended Father
voluntarily stay elsewhere during the investigation. CFS also recommended
both parents enroll in domestic violence, parenting, and anger management
classes.



                                        4
      At the detention hearing, the juvenile court noted that typically in
cases with this level of domestic violence, there would have been a request for
detention and the children would be removed from the home. It observed the
case was made very difficult and raised more concerns for CFS due to “an
absolute lack of cooperation by the parents.” The court also recognized CFS
was “bending over backwards” to work with the family to ensure the children
could remain safely in their home. Based on counsels’ representations to the
court that Father and Mother were now willing to engage with CFS, the court
ordered a team decision meeting be completed by the family to discuss their
support systems and create a safety plan to ensure the children’s safety. It
also directed the parents to cooperate with CFS on unannounced visits. The
court did not order Father to leave the family home given the difficulty of
finding a place in light of COVID concerns and costs but hoped he would
abide by the recommendation to stay elsewhere. The court continued the
detention hearing until it had more information.
      On January 28, 2021, a few days prior to the next hearing, CFS
submitted a memorandum to the court with recent developments. Father
had apologized for previously resisting CFS’s outreach, accepted
responsibility for his behavior, and agreed to a safety plan. There had been a
family meeting with CFS. The parents acknowledged they had unaddressed
issues related to past trauma and their divergent opinions on household
responsibilities and priorities. They were under a lot of stress due to COVID
shelter-in-place orders, spending more time at home with each other, the
challenges of distance learning, and the loss of contact with their church and
support network. With CFS’s assistance, they created a safety plan which
allowed Father to remain in the home as long as the parents agreed to stop
arguing and physically fighting and instead to use healthy coping skills when



                                       5
conversations escalated. The parents shared that they had utilized some
coping skills effectively and that there had not been any violent incidents at
the house. In addition, during an unannounced visit, Z. and J. informed
social workers that they saw a significant improvement in their parents’
behavior and felt “extremely safe” in the family home. The girls expressed
sadness and disappointment about their parents’ previous fights. However,
Z. shared “things in her home have been better and the family has been
praying more, playing games together and they recently went out of the home
to eat out.”
      CFS concluded the update as follows: “[Father and mother] have great
insight as to what their issues are and are willing to receive the help they
need. They are open to participating in marital counseling, family therapy,
and anger management classes in order to help them deal with their anger
and avoid resorting to physical violence or property destruction. . . . [They]
have agreed to follow up with . . . services and make the necessary changes to
be better spouses to each other and better parents to their children. Now
that the parents are cooperative . . . the plan will be to continue . . . oversight
and make sure the parents follow through with the services [that have been]
offered to address the issues that brought them to the attention of [CFS].”
      On February 1, 2021, the juvenile court held a “continued detention
hearing.” CFS confirmed it was not asking the court to detain the children at
this time, which the children’s counsel supported. Observing that “this case
[was] moving in the right direction,” the court commended the parents’
cooperation and ability to discuss difficult issues and to acknowledge they
needed help. It ordered the children remain in parental custody.
      On April 5, 2021, CFS filed its disposition report recommending the
juvenile court sustain the dependency petition, declare all three children



                                         6
dependents pursuant to section 300 (b)(1), maintain the children in parental
custody, and award Father and Mother family maintenance services which
would allow the children to remain in the home under the supervision of CFS.
The report explained: “[CFS] is worried that [Father and Mother] will
continue to argue with each other and will escalate to physical violence while
in the presence of the children and that violence will affect the children’s
emotional well-being and put them at continued risk of physical harm. [The
parties] have been working on identifying the triggers that cause the
disagreements and find healthy coping skills to deal with stress to avoid the
escalation. [Father and Mother] have great insight regarding their situation
and although they said they have eliminated the violence from their lives,
they are still missing the internal healing. . . . Although some issues have
been resolved, the family continues experiencing new life stressors that are
affecting the family functioning. [CFS] acknowledges the hard work the
family has been putting in when dealing with an open CFS case and dealing
with major milestones in their lives. The children have reported that their
parents are following family rules and are arguing less, not cursing as much
as before and have incorporated some positive family time. [Father] is
actively participating in anger management classes and both [parents] have
started parenting classes, however the children have not been assessed or
participated in mental health services and the parents have not participated
in therapeutic services. [CFS] would like the family to complete all services
before the case can be closed. . . . [CFS] is hopeful this family can accomplish
the goals and behavioral changes needed to successfully close the case.”
      Father filed an “answer” to and motion to dismiss the petition, claiming
a lack of evidence and fraud in CFS’s investigation. He also asked the court




                                        7
to dismiss the proceeding based upon the parents’ cooperation with CFS and
his engagement in services over the course of six months.
      On June 7, 2021, following a contested jurisdiction and disposition
hearing, the juvenile court denied Father’s motion to dismiss in part, striking
some of the allegations in the original petition. It amended and sustained
separate allegations for Father and Mother stating each parent had “placed
[each] child at substantial risk of physical harm and neglect” based on (a) the
parents’ January 3rd physical alteration in the presence of the children, in
which Father punched Mother repeatedly while holding C. in his arms; (b)
Father’s January 3rd arrest for battery on spouse and “willful cruelty to
child;” and (c) information of prior domestic violence incidents between
[Father and Mother] not reported to police. The court further noted: “The
gravamen of this case is [domestic violence] and this has been proved by a
preponderance that this incident occurred, that both parents were involved,
that the children were present and that at least at the initiation of the
incident one of the parents was holding [C.].”
      As to disposition, the court stated, “I am mainly in agreement with the
recommendations for family maintenance. I believe the children should
remain in the home. I also think it’s appropriate to see how this case is doing
in several months.” Accordingly, the court ordered the children to remain in
their home with the parents under the supervision of CFS. It also directed
each parent to engage in an anger management program, general counseling,
and parenting education. The court acknowledged the parents had begun to
engage with CFS and to participate in services and that family circumstances
have calmed down. In the court’s view, however, the January 3rd altercation
between the parents was not an isolated incident based on reports from




                                       8
various family members indicating prior incidents of violence between the
parents. Thus, “appropriate limited court oversight [was] in order.”
        On August 2, 2021, Father appealed the juvenile court’s jurisdiction
and disposition order. Mother did not file an appeal.
        On December 13, 2021, a week after Father filed his opening brief, the
juvenile court conducted a six-month family maintenance status review
hearing in which the court determined the children were no longer persons
described by section 300. The court vacated the dependencies and dismissed
each child’s petition.2
                                   DISCUSSION
        Father contends that the juvenile court’s jurisdictional findings and
orders based on his conduct were not supported by substantial evidence. He
also argues the court erred by continuing the dependency jurisdiction once he
and Mother acknowledged and addressed the problems giving rise to the
dependency proceedings, and it abused its discretion when it ordered him to
engage in additional unnecessary and unwarranted family maintenance
services. We shall not address his contentions because his appeal is now
moot.
        Generally, an appellate court will dismiss an appeal as moot when
events occur during the appeal that render it impossible for the court to grant
effective relief. (In re N.S. (2016) 245 Cal.App.4th 53, 60 (N.S.).) “As a
general rule, an order terminating juvenile court jurisdiction renders an
appeal from a previous order in the dependency proceeding moot.” (In re C.C.

2      We grant CFS’s request for judicial notice of the juvenile court’s
certified minute orders with respect to its six-month status review during
which the court found Z., J., and C. no longer persons described by section
300 and terminated the dependencies. (See Evid. Code, §§ 452, 459; In re
Sabrina H. (2007) 149 Cal.App.4th 1403, 1417 [judicially noticing minute
order that rendered appellate issue moot].)

                                        9
(2009) 172 Cal.App.4th 1481, 1488 (C.C.); see also In re Rashad D. (2021) 63
Cal.App.5th 156, 163 [“terminating juvenile court jurisdiction generally
renders an appeal from an earlier order moot”].) “[T]he critical factor in
considering whether a dependency appeal is moot is whether the appellate
court can provide any effective relief if it finds reversible error.” (N.S., supra,
245 Cal.App.4th at p. 60.) Dismissal for mootness in such circumstances is
not automatic but must be decided on a case-by-case basis. (C.C., supra, 172
Cal.App.4th at p. 1488.)
      “Still a court may exercise its inherent discretion to resolve an issue
when there remain ‘material questions for the court’s determination’
[citation], where a ‘pending case poses an issue of broad public interest that is
likely to recur’ [citation], or where ‘there is a likelihood of recurrence of the
controversy between the same parties or others.’ ” (N.S., supra, 245
Cal.App.4th at p. 59.)
      In this case, we can give no effective relief. The juvenile court has
vacated the dependency proceedings with respect to Father’s children and
dismissed their dependency petitions, thus terminating jurisdiction over Z.,
J., and C. The children remain in Father and Mother’s custody without
supervision of CFS, and there is nothing in the record or judicially noticed
materials indicating Father continues to be subject to any ongoing orders for
family maintenance services. As Father identifies no current order from the
dependency proceedings adverse to him, and we are not otherwise aware of
any from the record, there is no effective relief we can provide Father in his
appeal from the jurisdictional findings or orders.
      Father contends his appeal is not moot because the court’s “erroneous
and harmful” findings that he exposed his three children to a substantial risk
of serious physical harm within the meaning of section 300(b)(1) “could have



                                        10
‘unfavorable consequences’ for [him] ‘extending beyond termination of
dependency jurisdiction’ and may prejudicially ‘infect’ future dependency and
/or family law custody proceedings.” He claims if the court’s findings are
allowed to stand, he “may be unjustly labeled as a ‘child abuser’ in the Child
Abuse Central Index (CACI). For these reasons, Father says this court can
grant him effective relief and should decide his appeal on the merits.3 We are
not persuaded.
      Father’s concern that future dependency or family law proceedings will
be “infected” if findings are not reversed is speculative. Father does not
identify any actual future proceedings and asserts only that the court’s
findings “could have” or “may” impact such hypothetical proceedings.
(Emphasis added.) Speculation about the possible use of the juvenile court’s
findings in a future dependency or family law case is an insufficient ground
to continue with an appeal of the juvenile court’s jurisdictional or
dispositional findings and orders once the juvenile court has terminated
jurisdiction. (See, e.g., In re I.A. (2011) 201 Cal.App.4th 1484, 1493–1495.)
There is no reason for us to review jurisdictional findings “on the basis of
such speculation or caution” about the theoretical future effects of those
findings. (See N.S., supra, 245 Cal.App.4th at p. 62 [declining to review
juvenile court jurisdictional findings based on “speculation and caution”].)



3
       Several months before he noticed his appeal, the California Supreme
Court granted review of an unpublished decision to consider the following
questions: “(1) Is an appeal of a juvenile court’s jurisdictional finding moot
when a parent asserts that he or she has been or will be stigmatized by the
finding? (2) Is an appeal of a juvenile court’s jurisdictional finding moot
when a parent asserts that he or she may be barred from challenging a
current or future placement on the Child Abuse Central Index as a result of
the finding?” (See In re D.P. (Feb. 10, 2021, B301135) [nonpub. opn.] 2021
WL 486159, review granted May 26, 2021, S267429].)

                                       11
      Father’s concerns about being “unjustly labeled as a ‘child abuser’ ” and
included in CACI are tenuous and unavailing. CACI is a statewide database
of substantiated child abuse reports maintained by the California
Department of Justice under the Child Abuse and Neglect and Reporting Act
(the “Act”). (See Pen. Code, §§ 1164 et seq.) Under the Act, a county welfare
department is required to report to the Department of Justice substantiated
cases of known or suspected child abuse or severe neglect. (Pen. Code,
§ 11169, subd. (a).) In addition, a county welfare department is required to
provide written notice to any known or suspected child abuser that he or she
has been reported to CACI. (See id. § 1169, subd. (c).) Father has presented
no authority that CFS has a reporting duty arising from a juvenile court
sustaining a section 300 petition, such as the one sustained in this case. Nor
has Father demonstrated that CFS has referred him to CACI. The record
does not contain any evidence that a referral of Father has been made, or
that either parent has been noticed of a CACI referral as required by Penal
Code section 11169, subdivision (c). As such, Father’s CACI concerns are also
speculative and provide no reason for us to review the juvenile court’s
findings and orders.
                                DISPOSITION
      Father’s appeal is dismissed as moot.




                                      12
                                        _________________________
                                        Petrou, J.


WE CONCUR:


_________________________
Tucher, P.J.


_________________________
Rodríguez, J.




A163190/Contra Costa County Children and Family Services Bureau v. C.T.


                                   13